Case 20-06089-lrc      Doc 24   Filed 02/24/21 Entered 02/24/21 15:14:41      Desc Main
                                Document      Page 1 of 9




  IT IS ORDERED as set forth below:



  Date: February 24, 2021
                                                     _____________________________________
                                                                Lisa Ritchey Craig
                                                           U.S. Bankruptcy Court Judge

 _______________________________________________________________




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE:                                :         CASE NUMBER:
                                      :
SAMUEL SANCHEZ, JR.,                  :         20-63025-LRC
                                      :
      Debtor.                         :         CHAPTER 7
_____________________________________ :
LEANNE COOPER                         :
                                      :         ADVERSARY PROCEEDING NO:
      Plaintiff,                      :
                                      :         20-06089-LRC
v.                                    :
                                      :
SAMUEL SANCHEZ, JR.,                  :
                                      :
    Defendant.                        :
_____________________________________ :

                                        ORDER

         Before the Court are three motions: (1) an Amended Motion for Default Judgment

(Doc. 15) (the “Motion for Default Judgment”) filed by Leanne Cooper (“Plaintiff”); (2) a


                                            1
Case 20-06089-lrc         Doc 24       Filed 02/24/21 Entered 02/24/21 15:14:41                 Desc Main
                                       Document      Page 2 of 9



Motion to Dismiss (Doc. 7) filed by Samuel Sanchez, Jr. (“Debtor”); and (3) a Motion for

Sanctions (Doc. 21) filed by Debtor. All of these motions arise in connection with a

complaint (Doc. 1) (the “Complaint”) filed by Plaintiff seeking a determination that an

award of attorney’s fees pursuant to a divorce decree is nondischargeable under either

§ 523(a)(5) or § 523(a)(15). 1 This matter constitutes a core proceeding, over which this

Court has subject matter jurisdiction. See 28 U.S.C. §§ 157(b)(2)(I); 1334.

    I.      Background

         On February 20, 2020 (the “Petition Date”), Debtor filed a voluntary petition under

Chapter 7 of the Bankruptcy Code (Bankr. Case No. 20-63025-LRC, Doc. 1, the

“Bankruptcy Case”). In Debtor’s Schedule E/F filed with his petition, he listed a $2,500

debt owed to Leanne Cooper for “Attorney’s Fees” as general unsecured debt. See id. at

30). On May 21, 2020, Plaintiff, the attorney of Debtor’s former spouse, filed the

Complaint, wherein she alleges that the Debtor’s obligation to pay the $2,500 in attorney’s

fees was awarded pursuant to a divorce decree entered by the Superior Court of Henry

County on January 31, 2020, and constitutes a debt in the nature of alimony, maintenance,

or support. See Complaint at ¶¶ 8-10, 15. Accordingly, the Complaint seeks a determination

that the attorney’s fees award is nondischargeable under § 523(a)(5) or, alternatively, under

§ 523(a)(15).

         After the Complaint was filed, Debtor amended his Schedule E/F to reflect that the



1
  Unless otherwise stated, all references to sections are to Title 11 of the United States Code, and all
references to docket numbers are to the adversary proceeding docket.

                                                      2
Case 20-06089-lrc        Doc 24   Filed 02/24/21 Entered 02/24/21 15:14:41      Desc Main
                                  Document      Page 3 of 9



$2,500 debt owed to Plaintiff for attorney’s fees was a priority “domestic support

obligation.” See Bankr. Case No. 20-63025-LRC, Doc. 20 at 3). Debtor contends that this

amendment rendered the Complaint moot, thus Debtor “did not file any response to the

[C]omplaint.” See Doc. 21 at ¶¶ 5-6. On July 14, 2020, Plaintiff filed a Request for Entry

of Default (Doc. 6), which she later amended on July 17, 2020 (Doc. 10). Also on July 14,

2020, Debtor filed the Motion to Dismiss, as well as a brief in support of the Motion to

Dismiss (Docs. 7, 8), seeking dismissal on the basis that Plaintiff’s request to have the

$2,500 debt for attorney’s fees determined nondischargeable has become moot as a result

of his amendment to Schedule E/F. On July 17, 2020, the Clerk entered the default against

Debtor. On July 27, 2020, Plaintiff filed a response to the Motion to Dismiss (Doc. 11),

which she later amended on September 24, 2020 (Doc. 20), contending that the Complaint

is not moot because it also includes a request for attorney’s fees and costs associated with

having to file this adversary proceeding. Finally, on September 28, 2020, Debtor filed the

Motion for Sanctions (Doc. 21) asserting that Plaintiff should be sanctioned under Rule

9011 of the Federal Rules of Bankruptcy Procedure for continuing to prosecute the moot

adversary proceeding. Plaintiff filed a response in opposition to the Motion for Sanctions

on October 9, 2020 (Doc. 22).

   II.      Discussion

            a. Motion to Dismiss

         The Motion to Dismiss seeks dismissal of the Complaint under Rule 12(b)(1), made

applicable to this adversary proceeding by Rule 7012 of the Federal Rules of Bankruptcy


                                             3
Case 20-06089-lrc        Doc 24      Filed 02/24/21 Entered 02/24/21 15:14:41                Desc Main
                                     Document      Page 4 of 9



Procedure, on the grounds that the claims asserted through the Complaint are now moot.

“Rule 12(b)(1) authorizes the filing of a motion to dismiss [] a complaint for ‘lack of

jurisdiction over the subject matter.’” Branch Banking & Tr. Co. v. Soleil Energy Sols.,

LLC, 2017 WL 3446632, at *1 (N.D. Ga. Jan. 18, 2017) (quoting Fed. R. Civ. P. 12(b)(1)).

Plaintiff, “as the party commencing suit in this Court, ‘has the burden of establishing by a

preponderance of the evidence, facts supporting the existence of federal jurisdiction.’” Id.

(quoting Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th

Cir. 2010)).

        Article III of the Constitution limits the jurisdiction of the federal courts to
        the consideration of “Cases” and “Controversies.” ... [A] case is moot when
        it no longer presents a live controversy with respect to which the court can
        give meaningful relief. If events that occur subsequent to the filing of a
        lawsuit ... deprive the court of the ability to give the plaintiff ... meaningful
        relief, then the case is moot and must be dismissed.

Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1183 (11th Cir. 2007).

        Here, Defendant contends that the Complaint is moot because he has amended his

bankruptcy schedules to show that the $2,500 debt owed to Plaintiff for attorney’s fees is

a “domestic support obligation.” However, identifying a debt as being a domestic support

obligation in a debtor’s bankruptcy schedules does not constitute a determination that the

debt is nondischargeable. 2 While Debtor may be judicially estopped from contending that

the debt is not a domestic support obligation in subsequent litigation, that does not mean

there is no longer a “live controversy” regarding whether the debt was discharged in the

2
  A determination is “the act of deciding something officially; esp., a final decision by a court or
administrative agency.” See Black’s Law Dictionary (11th ed. 2019). A judicial admission, on the other
hand, is “[a] formal waiver of proof that relieves an opposing party from having to prove the admitted fact
and bars the party who made the admission from disputing it.” See id.

                                                    4
Case 20-06089-lrc      Doc 24    Filed 02/24/21 Entered 02/24/21 15:14:41          Desc Main
                                 Document      Page 5 of 9



Debtor’s Chapter 7 bankruptcy case. Without a determination that the debt is

nondischargeable, Defendant could still assert his bankruptcy discharge as a defense to

future collection efforts, even if such a defense would be subject to a successful judicial

estoppel argument. Only a final determination by a court that the debt is nondischargeable

would give rise to preclusive effects in any future litigation. See Matter of McWhorter,

877 F.2d 1564, 1566 (11th Cir. 1989) (listing the elements of collateral estoppel).

Accordingly, the Court does not agree that the amendment to Debtor’s bankruptcy

schedules has rendered the Complaint moot and, therefore, finds that the Motion to Dismiss

should be denied.

          b. Motion for Default Judgment

       Having found that the Complaint is not moot, the Court must now consider

Plaintiff’s Motion for Default Judgment. Entry of default judgment is governed by Rule 55

of the Federal Rules of Civil Procedure, made applicable to this adversary proceeding by

Rule 7055 of the Federal Rules of Bankruptcy Procedure. See FED. R. CIV. P. 55(b). To

grant default judgment, the Court must first determine that Plaintiff’s allegations of fact

serve as a sufficient basis for entry of a judgment. Nishimatsu Const. Co., Ltd. v. Houston

Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975); In re Chong U. Han, 2005 WL 6488968,

at *1 (Bankr. N.D. Ga. Mar. 25, 2005) (“Plaintiff must prove a prima facie case in order to

succeed on a motion for default judgment.”). Defendant’s default functions as an admission

of Plaintiff’s “well-pleaded allegations of fact,” but not “facts that are not well-pleaded” or

“conclusions of law.” Nishimatsu Const. Co., 515 F.2d at 1206.


                                              5
Case 20-06089-lrc      Doc 24    Filed 02/24/21 Entered 02/24/21 15:14:41         Desc Main
                                 Document      Page 6 of 9



       Here, Plaintiff seeks default judgment that the $2,500 debt owed by Debtor to

Plaintiff for attorney’s fees is nondischargeable under either § 523(a)(5) or § 523(a)(15).

Additionally, the Complaint seeks an award of reasonable costs and attorney’s fees.

Regarding the nondischargeability of the $2,500 debt, the Complaint contends that the debt

arose from a final divorce decree that awarded attorney’s fees to Plaintiff, the attorney of

Debtor’s former spouse, to be paid by Debtor. Section 523(a)(5) excepts from discharge

any debt for “a domestic support obligation.” To successfully obtain a determination that

a debt is a domestic support obligation, and therefore nondischargeable under § 523(a)(5),

the claimant “must show that the obligation in issue is actually in the nature of support.”

In re Fussell, 303 B.R. 539, 544 (Bankr. S.D. Ga. 2003) (quoting Harrell v. Sharp (In re

Harrell), 754 F.2d 902 (11th Cir. 1985)).

       In determining whether a debtor's obligation is in the nature of support, the
       intent of the parties [or the trier of fact] at the time of the settlement
       agreement or trial is dispositive. While a label placed upon spousal obligation
       is not dispositive in determination of dischargeability, it is indicative of the
       parties' intent…. The most critical factors to be considered in interpreting the
       parties' intent with respect to the provisions of a divorce settlement include:
       (1) any disparity in the parties' earning capacities; (2) parties' relative
       business or employment opportunities; (3) parties' physical condition; (4)
       parties' educational background; (5) parties' probable future financial needs;
       [and] (6) benefits that each party would have received if marriage had
       continued.

Id. at 545 (internal citations omitted).

       Here, the Complaint alleges that the award of alimony to Debtor’s former spouse

and the award of attorney’s fees to Plaintiff was entered by the Superior Court “due to the

disparity of the parties income” and, therefore, the $2,500 debt is “in the nature of alimony,

maintenance or support.” See Complaint at ¶¶ 10, 15. Additionally, the final divorce decree

                                              6
Case 20-06089-lrc      Doc 24     Filed 02/24/21 Entered 02/24/21 15:14:41          Desc Main
                                  Document      Page 7 of 9



attached to the Complaint as Exhibit A provides that “[d]ue to the income disparity between

the parties, the Court hereby orders the Petitioner to pay the Respondent $850 per month

as alimony until Respondent has reached the age of 66[, and] [t]he Court also ordered

Petitioner to pay to Respondent’s counsel the sum of $2,500 in attorney fees to be paid

within 10 (ten) days from the sale of the marital residence. The attorney fees will be paid

directly to [Plaintiff].” See id. at 8. Accordingly, based on the allegations in the Complaint

and the attached final divorce decree, the Court finds that the Complaint contains sufficient

factual allegations to establish a prima facie case that the $2,500 debt for attorney’s fees is

“in the nature of support” and, therefore, nondischargeable under § 523(a)(5).

       Regarding the Complaint’s request for costs and attorney fees, however, the Court

does not find that the Complaint alleges sufficient facts establishing that Plaintiff is entitled

to a judgment for further attorney’s fees and costs. The request is only included in the

wherefore clause of the Complaint and merely provides that “Plaintiff prays… for an award

of reasonable costs and attorney’s fees.” The Complaint does not indicate which rule or

statute authorizes Plaintiff to recover attorney’s fees or allege any facts in support of the

request. Accordingly, the Court cannot enter default judgment as to the Complaint’s

request for attorney’s fees. See In re Chong U. Han, 2005 WL 6488968, at *1 (“Plaintiff

must prove a prima facie case in order to succeed on a motion for default judgment.”).

           c. Motion for Sanctions

       Finally, Debtor contends that sanctions against Plaintiff are warranted under Rule

9011 of the Federal Rules of Bankruptcy Procedure due to Plaintiff’s “continued pursuit of


                                               7
Case 20-06089-lrc     Doc 24    Filed 02/24/21 Entered 02/24/21 15:14:41         Desc Main
                                Document      Page 8 of 9



her moot adversary complaint.” “Sanctions under Bankruptcy Rule 9011 are warranted

when (1) the papers are frivolous, legally unreasonable or without factual foundation, or

(2) the pleading is filed in bad faith or for an improper purpose. Mroz v. Mroz (In re Mroz),

65 F.3d 1567, 1572 (11th Cir. 1995) (citing In re Smith, 82 B.R. 113, 114

(Bankr.D.Ariz.1988)). Further, “the court's inquiry should only focus on the merits of the

pleading gleaned from the facts and law known or available to the attorney at the time of

filing.” Id. (emphasis in original) (quoting Jones v. International Riding Helmets, Ltd., 49

F.3d 692, 694-95 (11th Cir. 1995)).

       Because the Complaint was filed prior to the Debtor’s amending his bankruptcy

schedules to show that the debt was a domestic support obligation, no sanctions may be

imposed under Rule 9011 for Plaintiff’s filing of the Complaint. As for Plaintiff’s

opposition to the Motion to Dismiss, the Court has already determined that the Motion to

Dismiss should be denied since it has found that the Complaint did not become moot by

Debtor’s amended schedules. Accordingly, Plaintiff’s opposition to the Motion to Dismiss

was not frivolous, and the Court finds that Debtor’s Motion for Sanctions should be denied.

                                        CONCLUSION

       For the reasons stated herein,

       IT IS HEREBY ORDERED that Debtor’s Motion to Dismiss (Doc. 7) and

Debtor’s Motion for Sanctions (Doc. 21) are DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s Amended Motion for Default

Judgment (Doc. 15) is GRANTED in part and DENIED in part;



                                             8
Case 20-06089-lrc    Doc 24   Filed 02/24/21 Entered 02/24/21 15:14:41   Desc Main
                              Document      Page 9 of 9



      IT IS FURTHER ORDERED that the $2,500 debt for attorney’s fees owed by

Defendant to Plaintiff is NONDISCHARGEABLE pursuant to § 523(a)(5);

      IT IS FURTHER ORDERED that any request for relief in the Complaint not

specifically granted herein is DENIED;

      IT IS FURTHER ORDERED that judgment in favor of Plaintiff shall be entered

concurrently herewith.

                               END OF DOCUMENT

Distribution List

Darrel L. Hopson
Darrel L. Hopson, P.C.
109 Stockbridge Road
P. O. Box 1034
Jonesboro, GA 30237

Samuel Sanchez, Jr.
PO Box 275
Stockbridge, GA 30281

Brandon K. Honsalek
Honsalek Law, LLC
2194 North Road
Snellville, GA 3007




                                         9
